 638311 NLRB No. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge found that the Respondent violated Sec. 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯1)®MDBU¯*EAct by warning employee Maria Perez that it considered her to bea poor worker since she became involved with the Local 119 negoti-
ating committee. The judge inadvertently failed to include this find-
ing in her recommended Order and notice. We shall conform the
recommended Order and notice with the judge's finding.We shall also modify the recommended Order and notice to re-quire the Respondent to remove from its files any reference to Perez'
layoff and to notify her that this has been done.2Local 6 received a majority of votes cast in the November 1989election. Local 119 received a majority of votes cast in the April1990 election. After Local 6's objections were overruled, Local 119
was certified as bargaining representative in August 1990.3One was former employee Maria Aguirre, whom the Respondentdischarged on November 6, 1989. The judge found that the Re-
spondent did not violate Sec. 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDGeneral Counsel does not except to the dismissal of the 8(®MDBU¯*ERR17*®MDNM¯agation.4The Respondent excepts to the judge's admission of this letter onthe grounds that there is no evidence the letter was written by an
agent of the Respondent. The exception is without merit. The Re-
spondent's attorney at the hearing stipulated that the author of the
letter was Respondent's counsel at the time the letter was written.5Although the position statement used ``fired,'' the judge used``laid off.'' Except where we quote the letter, we have used the term
the judge used.Plated Plastic Industries, Inc. and Amalgamated In-dustrial and Service Workers Union, Local 6
and Francisca Burgos and Juanita Torres andMaria Perez. Cases 29±CA±14598, 29±CA±14603, 29±CA±15433, and 29±CA±15522May 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 9, 1992, Administrative Law Judge Elea-nor MacDonald issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an exception and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.The judge found that the Respondent laid off severalemployees in retaliation for attending a union-spon-
sored party. Specifically, according to the judge, Local
6 held a party at the Respondent's plant on December
29, 1989, the Respondent knew that the party was
sponsored by Local 6, and the Respondent laid off five
employees ``for attending the Local 6 party.'' We do
not agree that the record shows the Respondent knew
Local 6 sponsored the party. We therefore find that the
General Counsel failed to establish a prima facie case.1. FactsThe Respondent and Local 119 were parties to a se-ries of collective-bargaining agreements from 1975 to
1989. In September 1989 Local 6 filed a representation
petition. The unions conducted election campaigns on
the sidewalk in front of the Respondent's plant. Em-
ployees gathered in groups on the sidewalk to talk to
each other and both unions' representatives.After a November 1, 1989 election that was setaside, the Unions continued campaigning in prepara-
tion for a second election.2Two Local 6 representa-tives3brought food into the Respondent's plant for aparty for employees on December 29, 1989. Because
it was lunchtime, they did not ask permission.A foreman reported the party in progress to the Re-spondent's owner, Nick Anis. The foreman asked whyAnis was throwing a party with liquor and music. Anis
investigated the report. When he saw the alcohol and
food, he became extremely upset and told employees
to return to work or they would be fired.Later the same day, Anis told the supervisors therewould be a mass layoff. The Respondent laid off ap-
proximately 24 employees on December 29, 1989.
Some of those laid off were employees Anis believed
had attended the party and been drunk.On March 6, 1990, after the instant unfair laborpractice charge was filed, the Respondent submitted a
position statement.4The statement: (®MDBU¯*ERR17*®MDNM¯1)®MRegion that sometime after the party and the layoffs on
December 29, 1989, Local 119 had filed an unfair
labor practice charge alleging that the party had been
sponsored by Local 6 and that the Respondent allowed
the party to influence votes in the representation elec-
tion; and (®MDBU¯*ERR17*®MDNM¯2)®MDBU¯*ERR17*®MDNM¯alleging that the Respondent fired employees who fa-
vored Local 6. The statement continued, ``In fact, the
great majority of those employees [laid off on Decem-
ber 29, 1989,] were fired5because they attended theparty on company grounds and on company time
.... 
where free liquor was served ....''
The complaint alleged that the Respondent selectedeight of the employees for layoff because they sup-
ported Local 6. All had signed authorization cards and
attended sidewalk election campaign meetings. Five of
themÐLydia Saavedra, Jonnette Munoz, Hugo Moreta,
Julia Nieves, and Francisca BurgosÐallegedly had at-
tended the December 29, 1989 party.2. Judge's analysisThe judge found no basis in the record for con-cluding that employees were laid off because they had
signed authorization cards or had attended sidewalk
campaign meetings. The judge was unconvinced that
the Respondent knew who signed authorization cards 639PLATED PLASTIC INDUSTRIES6Concerning employee Juanita Torres, the judge stated that ``mereattendance at meetings in front of the factory is not enough to estab-
lish [knowledge of Local 6 support]; the meetings were attended by
many employees.''Concerning employee Fannie Silva, the judge observed, ``Manyemployees attended meetings for both unions and most unit employ-
ees signed cards for Local 6.''Finally, concerning employee Conception Quiros, the judge found``that these [sidewalk campaign] meetings were attended by many
employees and that employees commonly went from the Local 6
group to the Local 119 group.''7The General Counsel has not excepted to the judge's refusal tofind that the Respondent knew who signed authorization cards or
knew from observing the sidewalk campaign meetings who favored
Local 6.8The General Counsel's theory of the violation was that particularemployees were discriminatorily selected for the 1989 layoff, not
that they were merely caught up in a mass layoff that was motivated
by the Local 6 campaign in general. Hence, the absence of any
knowledge of these five employees' particular activities in support
of Local 6 is critical. Compare Birch Run Welding & Fabricatingv. NLRB, 761 F.2d 1175, 1179±1180 (®MDBU¯*ERR17*®MDNM¯6th Cir. 1985)®MDBtion on mass layoff theory notwithstanding absence of evidence re-garding prounion sentiments of each individual employee)®MDBU¯*ERR17*®MDNMLangston Cos., 304 NLRB 1022 (®MDBU¯*ERR17*®MDNM¯1991)®MDBU¯*ERR17basis of a discriminatory singling-out theory in the absence of evi-dence that the employer knew at the time of the alleged discrimina-
tion against two employees that those employees were more active
in their support of the union than any other prounion employees)®MDBU¯*ERR17*®MMember Devaney finds it unnecessary to rely on the citationLangston Cos., as he dissented in that case. He finds the instant caseto be distinguishable, however.or knew from observing the sidewalk campaign meet-ings who favored Local 6.6The judge found, however, that the Respondentdiscriminatorily laid off the five employees who had
allegedly attended the party on December 29, 1989.
According to the judge, the March 6, 1990 position
statement admitted that the Respondent laid off the
five employees ``for attending the Local 6 party.''3. DiscussionBecause the judge found nothing in the evidence ofcardsigning or involvement in sidewalk campaigning to
suggest that the Respondent had any reason to single
out the five employees as supporters of Local 6,7herfinding that the General Counsel made out a prima
facie case of antiunion motivation stands or falls onevidence that the Respondent singled them out for dis-
charge because they attended a party sponsored by
Local 6. For the following reasons, however, we do
not agree with the judge's finding that the Respondent
laid off the five employees ``for attending the Local 6
party,'' at least insofar as the judge thereby found that,
at the time of the layoffs, the Respondent knew of, and
was motivated by, the Local 6 sponsorship of the
party.In her discussion of employee Lydia Saavedra (®MDBU¯*ERR17*®MDNM¯and,by extension, the four other alleged discriminatees)®MDBU¯*ERR17*®MDNM¯,
the judge stated:[Their] participation in Local 6 activities wasknown to Respondent because in a letter to the
Region dated March 6, 1990, Respondent's then
Counsel wrote that [they were] fired for participa-
tion in the December 29 party.We are uncertain how the judge arrived at this conclu-sion. The letter states that Saavedra and others were
laid off for attending a party on company property at
which liquor was served. The letter does not state that
the employees were laid off because they attended a
union-sponsored party.Apparently, the judge reasoned that because theMarch 6, 1990 position statement mentioned Local 6
in connection with the party, the Respondent therebyadmitted having known on December 29, 1989, thatLocal 6 sponsored the party. Any such reasoning is
flawed. Before the March 6, 1990 position statement
was written, Local 119 had filed an unfair labor prac-
tice charge connecting Local 6 with the party. This
charge is the only evidence with any bearing on the
issue of when the Respondent learned that Local 6 had
sponsored the party. As the charge was filed subse-
quent to the layoff of December 29, 1989, we conclude
that the judge erred in finding that the Respondent
knew on December 29, 1989, that Local 6 sponsored
the party.In sum, we find that the record contains no evidenceestablishing that the Respondent at the time of the lay-
offs knew that Local 6 had sponsored the December
29, 1989 party. Because the judge's finding of
antiunion motivation in the layoff of the five employ-
ees rested solely on the Respondent's perception of
their connection with the party, she erred in concluding
that the General Counsel, by a preponderance of the
evidence, had established a prima facie case of dis-
crimination in the selection of these employees for lay-
off.8Accordingly, we shall reverse the judge's findingand dismiss the allegation that the Respondent violated
Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯
on December 29, 1989.AMENDEDCONCLUSIONSOF
LAWDelete the judge's Conclusions of Law 2 and 3, sub-stitute the following as Conclusion of Law 2, and re-
number subsequent paragraphs accordingly.``2. By warning Maria Perez that the Respondentconsidered her to be a poor worker since she became
involved with Local 119's negotiating committee and
selecting her for layoff in December 1990 because she
supported Local 119, Respondent has engaged in un-
fair labor practices affecting commerce within the
meaning of Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Certain errors in the transcript have been noted and corrected.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Plated
Plastic Industries, Inc., Brooklyn, New York, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Substitute the following for paragraph 1(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯.
``(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯ Informing employees that their work stationsare being changed so that their union activities may be
placed under surveillance, placing employees under
closer supervision because of their union activities, and
warning employees that they are considered to be poor
workers since they became involved with a union's ne-
gotiating committee.''2. Substitute the following for paragraph 2(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯.
``(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯ Remove from its files any reference to the un-lawful layoff of Maria Perez and notify her in writing
that this has been done and that the layoff will not be
used against her in any way.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
select you for layoff because you en-gage in union activities.WEWILLNOT
inform you that your work station isbeing changed so that we can engage in surveillance
of your union activities.WEWILLNOT
place you under closer supervisionbecause you engage in union activities.WEWILLNOT
warn you that we consider you to bea poor worker as a result of your union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Maria Perez immediate and full rein-statement to her former job or, if that job no longer
exists, to a substantially equivalent position, withoutprejudice to her seniority or any other rights or privi-
leges previously enjoyed, WEWILL
make her whole forany loss of earnings and other benefits resulting from
her layoff, less any net interim earnings, plus interest,
and WEWILL
notify her that we have removed fromour files any reference to the layoff and that the layoff
will not be used against her in any way.PLATEDPLASTICINDUSTRIES, INC.James P. Kearns, Esq., for the General Counsel.Martin Gringer, Esq. (®MDBU¯*ERR17*®MDNM¯Kaufman, Naness, SchnRosensweig P.C.)®MDBU¯*ERR17*®MDNM¯, of Melville, New York, forspondent.DECISIONSTATEMENTOFTHE
CASEELEANORMACDONALD, Administrative Law Judge. Thiscase was tried in Brooklyn and New York, New York, on
April 2, 3, and 4 and May 13 and 14, 1991. The complaint
alleges that Respondent, in violation of Section 8(®MDBU¯*ERR17*®MDNMand (®MDBU¯*ERR17*®MDNM¯5)®MDBU¯*ERR17*®MDNM¯ of the Act:1. Interrogated its employees and threatened employees ifthey continued to support Local 119, Brotherhood of Indus-
trial Workers, National Organization of Industrial Trade
Unions.2. Threatened employees with loss of benefits and withplant closure if they supported Amalgamated Industrial and
Service Workers Union, Local 6.3. Kept employees' activities in support of Local 6 undersurveillance.4. Required a doctor's note from and filed a harassmentcomplaint against employee Maria Aguirre, and assigned her
more arduous duties and placed her under closer supervision
to induce her to refrain from supporting Local 6.5. Discharged the following employees because they sup-ported Local 6: Maria Aguirre, Juanita Torres, Francisca
Burgos, Lydia Saavedra, Julia Nieves, Concepcion Quiroz,
Hugo Moreta, Jonnette Munoz, Fanny Elvira Silva, and
Maria Perez.6. Unilaterally changed terms and conditions of employ-ment.Respondent denies the material allegations of the com-plaint and asserts that it implemented two layoffs for eco-
nomic reasons.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent in July
1991, I make the following1 641PLATED PLASTIC INDUSTRIES2At various times, there have been from 72 to 110 unit employees.3Many of the witnesses testified that they did not date their owncards.4The Regional Office does not retain copies of the authorizationcards.5Respondent contends that it laid off a number of employees forlack of work in December 1989, and then again in December 1990.FINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation with a facility inBrooklyn, New York, is engaged in electroplating plastic
products. Respondent admits, and I find, that it is an em-
ployer engaged in commerce within the meaning of Section
2(®MDBU¯*ERR17*®MDNM¯2)®MDBU¯*ERR17*®MDNM¯, (®MDBU¯*ERR17*®MDNM¯6)®MDBU¯*ERR17*®MDNM¯, and (®MDBU¯*
and Service Workers Union, Local 6 and Local 119, Brother-
hood of Industrial Workers, National Organization of Indus-
trial Trade Unions are labor organizations within the mean-
ing of Section 2(®MDBU¯*ERR17*®MDNM¯5)®MDBU¯*ERR17*®MDNM¯ of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent operates a plant that puts metal finishes onplastic items by rendering the plastic conductive so that it
can be electroplated. The plant is in a very bad neighbor-
hood, rife with prostitution, muggings, and robberies. These
area conditions affect the Company: a man with a knife has
come into the office and drug users have entered the plant
and robbed the employees. The plant consists of three adja-
cent buildings, two of which are one-story garage-type struc-
tures and one of which is a four-story structure. The most
convenient method of going from one building to another is
to use the doors that open onto the street. Thus, it is common
for workers and supervisors to walk out onto the sidewalk
many times a day as they circulate among the buildings of
the plant.The owner and president of Respondent is Nick Anis. Hisdaughter, Stephanie Anis, is the assistant plant manager and
customer service manager. His wife, Marilyn Anis, works in
the office.The Company employs mostly unskilled, minimum wageworkers.2According to the testimony of Nick Anis, theseemployees are not the best nor the brightest. I formed the
distinct impression that Respondent has resigned itself to em-
ploying people who do not work very hard and that over the
years Respondent has retained employees whom it knows to
be inefficient and indifferent.Since 1975, Respondent and Local 119 had been partiesto a series of collective-bargaining agreements, the last of
which had a term from December 11, 1986, to December 12,
1989.The unit appropriate for the purposes of collective bar-gaining is as follows:Included: All full-time and regular part-time produc-tion and maintenance employees and drivers.Excluded: All other employees, office clerical em-ployees, guards and supervisors as defined in the Act.On September 25, 1989, Local 6 filed a petition to rep-resent the employees in the appropriate unit. Pursuant to a
stipulated election agreement, an election was held on No-
vember 1, 1989; Local 6 received a majority of the votes
cast. The election was set aside on December 7, 1989, based
on objections filed by Local 119, and a second election was
held on April 11, 1990. Local 119 received a majority of the
votes cast in this second election. After an objection filed byLocal 6 was overruled, Local 119 was certified as the rep-resentative of the unit employees on August 17, 1990. As is
more fully described below, Respondent and Local 119 nego-
tiated a new collective-bargaining agreement with an effec-
tive date of January 1, 1991.B. Credibility of the WitnessesA major problem with the credibility of the General Coun-sel's witnesses is presented by the testimony and documen-
tary evidence herein. All of the witnesses presented by Gen-
eral Counsel testified that they first heard of Local 6 and its
interest in representing the employees of Respondent in Oc-
tober 1989. Indeed, many of those witnesses gave General
Counsel affidavits in the early months of 1990 stating that
they first heard of Local 6 in October 1989, and that they
signed authorization cards for Local 6 in October 1989. At
the instant hearing, counsel for the General Counsel intro-
duced the authorization cards of those witnesses who had
signed cards: these cards were all dated September 19 or 22,
1989. Some of the witnesses testified that they signed the au-
thorization cards on September 19, 1989, but some others
testified that they signed in October. It appears that many of
these cards were dated in the same handwriting and by the
same person.3As stated above, Local 6 filed its petition withthe Regional Office on September 25, 1989. All of the cards
introduced into evidence by General Counsel bear two date
stamps of the Regional Office: one stamp reads ``September
25, 89'' and the other reads ``March 18'' with no year.
Counsel for the General Counsel stated on the record that he
was unable to explain the presence of the two date stamps,
although he stated that they were both Regional Office date
stamps. Counsel for the General Counsel stated that after
Local 6 filed its petition and the election proceedings had
ended, the authorization cards were returned to Local 6.
Counsel for the General Counsel stated that he could not say
that any of the authorization cards he introduced into evi-
dence had actually been presented to the Regional Office on
September 25, 1989, when Local 6 filed its petition.4I notethat there was no testimony or statement on the record that
the date stamp machines of the Regional Office are locked
or secured in any way, nor was any attempt made to show
how many date stamp machines are present and what are
their respective locations.The most puzzling aspect of this problem is that MariaAguirre, the person ostensibly responsible for collecting the
authorization cards, gave an affidavit to a Board agent on
February 12, 1990, in which she described in great detail her
efforts to collect cards for Local 6 beginning in October
1989. However, Aguirre testified at the instant hearing that
she collected all these cards before September 20, 1989.Counsel for the General Counsel's purpose in introducingthe testimony of the employees who signed cards for Local
6 was to show that these employees supported Local 6 and
that they had been discharged as a result of this support.5The discrepancies in the employees' testimony is relevant to 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6At this time, Aguirre's last name was different and the warningnotices refer to her as Maria Avenancio.7Copies of these letters were given to Aguirre.8Anis could not recall whether he knew that Aguirre was involvedwith Local 6 at this time. However, in view of the other testimony
from Anis and Aguirre, it seems unlikely that Anis knew about
Local 6 on September 12, 1989.9On that day, Respondent gave Aguirre a third warning notice anddischarge for chronic absenteeism and lateness.10Ponce had formerly been an organizer and business agent forLocal 119. Another Local 6 employee, Pedro Cortez, was also a
former Local 119 agent.the witnesses' credibility: if an employee testified that hesigned a card on a date that is inconsistent with the employ-
ee's testimony as to the date he first learned of the Union,
one may conclude that the employee does not have a good
recollection of his activities during the period of time related
to the union campaign. One may also be moved to doubt
whether the employee is testifying accurately as to the union
meetings he attended and other union activities he purport-
edly engaged in.As will be discussed in detail below, several conclusionscan be drawn from the obvious conflicts between the dates
written on the authorization cards and the testimony of theemployees who signed cards. It is possible that the cards
were indeed signed on September 19, 1989, and that all the
employees were wrong when they gave affidavits and testi-
fied that they first heard of Local 6 in October 1989. In this
case, it would seem that those witnesses who signed cards
in September 1989, but testified that they did not hear of
Local 6 until October, gave inaccurate affidavits and testi-
mony and thus had no clear recollection of the events of fall
1989. It may also be possible that all the witnesses were in
collusion when they gave their uniformly inaccurate testi-
mony. It is also possible that the cards were not signed on
September 19, 1989, but that the date was inaccurately writ-
ten on the cards and that an incorrect date stamp was placed
on the cards at a later time. In this scenario, the witnesses
would be correct when they gave affidavits and testified that
they did not hear of Local 6 until October 1989. However,
since these witnesses also testified that they signed cards on
September 19, 1989, their testimony is contradictory and sus-
pect for that reason.C. Alleged Unlawful Acts Involving Maria AguirreBackgroundMaria Aguirre began working for Respondent in 1984; atsome point she became the shop steward for Local 119. In
the fall of 1989, Aguirre was working on the second floor
of the plant putting plastic items on racks so that they could
be taken through the electroplating process. Aguirre had
worked in other areas of the plant at various times, including
two separate assignments on the first floor.On her direct examination by counsel for the GeneralCounsel, Aguirre testified that she had sometimes been late
to work because she had to take her daughter to day care.
She had sometimes been absent because she had obstetric
checkups every 2 weeks and she did not come to work on
days when she had medical appointments. Aguirre stated that
when she was out sick she called to inform Respondent. Ac-
cording to Aguirre, other employees have been late on occa-
sion but Anis only ``made a fuss'' on those occasions when
she was late. On cross-examination, Aguirre stated that be-
fore Local 6 came on the scene she never had problems with
Anis over tardiness and absenteeism, she had problems only
with her foreman Joe Washington. But when pressed further,
Aguirre acknowledged that she received written warnings
from Anis on July 27 and September 12, 1989. Further, Re-
spondent introduced into evidence written warnings to
Aguirre dated July 1984 for absenteeism; August 1984, for
excessive breaktime; August 1987 for excessive absenteeism;
and February 1988 for tardiness and absenteeism. The 1988
notice was apparently intended to be a final warning but therecord does not disclose that any further steps were takenwith respect to this notice.6Nick Anis testified that after some time Aguirre's workhad become very slow; she was sloppy and uncooperative.
Anis spoke to Pedro Cortez, a Local 119 business agent,
about this situation; Anis complained that Aguirre was ineffi-
cient, that she was rude, and that she made threats. Cortez
told Anis that he was crazy and not to pursue the problem
with Aguirre. At the end of 1988 or the beginning of 1989,
Anis spoke to Joseph Merino, secretary-treasurer of Local
119, about his problem with Aguirre and said that he wished
to terminate her employment. When Merino told Anis to fire
Aguirre, Anis replied that it was not so easy because Aguirre
and Cortez were often seen together. Merino said he would
speak to Cortez about the matter. Once Cortez was no longer
employed by Local 119, Anis again pursued the problem of
Aguirre. He sent three letters dated July 27, 1989, to Local
119 asking the Union to help him deal with Aguirre. One let-
ter complained that Aguirre had been extending her 15
minute breaks to one-half hour and that she did not call in
sick or present a doctor's certificate when she was absent.
The second letter informed the Union that Aguirre had been
disrespectful to Anis when he attempted to correct her be-
havior, and demanded that an apology be issued and his au-
thority be recognized. The third letter detailed excessive ab-
senteeism and tardiness and enclosed the relevant timecards.7In addition, on July 27, Anis gave Aguirre a written warning
notice for lateness and absenteeism informing her that under
the Local 119 contract she could be discharged after three
notices. Anis testified that he wanted to discharge Aguirre
and that he was beginning the process by means of the three
letters. On September 12, 1989, the Company sent Aguirre
a second warning notice for attendance problems.8On October 6, 1989, Respondent issued a third late andabsent warning notice to Aguirre, stating that, ``The third
warning notice according to the Union contract, means termi-
nation of employment.'' A copy of the notice was given to
Local 119; attached to the notice were copies of Aguirre's
timecards from June, July, August, and September 1989. The
record does not disclose what happened with respect to the
warning notice from October 6 until the events of November
6, 1989.9Aguirre testified that in September 1989, she signed an au-thorization card for Local 6. According to Aguirre, after she
spoke to Armondo Ponce, the president of Local 6, she dis-
tributed cards to her fellow employees and collected about 80
signed authorization cards which she returned to Local 6 on
September 20, 1989.10Aguirre testified that she spoke to em-ployees about signing the cards at lunchtime, during her
breaks, or at other times outside the plant, and she stated that 643PLATED PLASTIC INDUSTRIES11Aguirre stated that there were about 40 people on each shiftwhen she was conducting the meetings.12The first Friday after the filing of the Local 6 petition was Sep-tember 29, 1989.13Aguirre did not specify when this incident occurred, but basedon all the testimony and evidence I conclude that it was before
Aguirre became an open supporter of Local 6 and freely identified
herself with the Local 6 organizers.14Anis did not testify when this occurred. Local 6 filed its petitionon September 25, 1989.15I credit Aguirre's affidavit which was given closer in time tothe events; Aguirre had trouble recalling dates and her recollection
of events was often inaccurate. I do not find that Anis asked Aguirre
to seek any further information, but merely whether she knew who
was behind the new union's effort.no one in management saw her solicit cards from other em-ployees. As noted above, Aguirre's affidavit given in Feb-
ruary 1990, places all these events in October 1989.In questioning on direct by counsel for the General Coun-sel, Aguirre testified that she conducted meetings outside the
plant where she spoke in favor of Local 6. ``Mostly every-body'' went to the meetings and the whole factory listened
to what she had to say.11The meetings were held in frontof the plant, 10 or 12 feet from the entrance. A total of 10
meetings took place both before and after the first election;
the meetings were held on Friday beginning in September.12In her affidavit given to a Board agent, Aguirre did not refer
to any meetings held right outside the plant; rather she stated
that employees met in a restaurant around the corner from
the plant. As mentioned above, Aguirre's affidavit states that
she began her activities on behalf of Local 6 in October
1989. On recross-examination by counsel for Respondent,
Aguirre changed her testimony to say that only 10 employees
joined the meetings in front of the factory, rather than all the
employees; these were the same people who were laid off by
Respondent. Given Aguirre's difficulty recalling when events
took place and the inconsistencies in her testimony and affi-
davit, and in view of the testimony of the other witnesses,
I find that open meetings of employees and Local 6 did not
begin until some time in October. I also find that numerous
employees attended these meetings, as is more fully de-
scribed below.InterrogationAguirre testified that Nick Anis called her into his officeand asked if she knew of any local union that was trying to
get in or anybody who was filling out cards.13When Aguirredenied any knowledge, Anis asked her to let him know if
anyone signed cards. Aguirre said she would do so. Aguirre's
affidavit given to a Board agent on February 12, 1990, states
that Anis ``said he knew that another union was trying to get
into the shop and he asked me if I knew who was getting
the signatures.'' The affidavit states that Aguirre responded
that she did not know.Nick Anis testified that he first heard about Local 6 whenhe received a letter from the NLRB to the effect that Local
6 had filed a petition.14Later, Anis noticed that there wasactivity on the sidewalk outside the plant. Anis spoke to
Local 119 Shop Steward Maria Aguirre about the situation.
He told Aguirre that he had a letter about Local 6 and asked
her if there was something going on and if people were sign-
ing cards. Aguirre said there was nothing going on and that
nobody was signing cards.In addition to Anis' admission, I credit Aguirre's testi-mony insofar as it is consistent with her affidavit that Aniswanted to know who was collecting signatures.15GeneralCounsel contends that this interrogation by Anis was unlaw-
ful. Under the standards announced in Rossmore House, 269NLRB 1176, 1177 (®MDBU¯*ERR17*®MDNM¯1984)®MDBU¯*ERR17*®M1985)®MDBU¯*ERR17*®MDNM¯, the Board will find that an interrogation 
if ``under all of the circumstances the interrogation reason-
ably tends to restrain, coerce, or interfere with rights guaran-
teed by the Act.'' In Rossmore, the Board found no violationwhere an employer questioned an open union supporter about
his union sentiments. The instant case differs somewhat;
here, Anis asked Aguirre, the shop steward for Local 119,
whether employees were signing cards for another local.
Aguirre was an open union activist since she had been shop
steward for Local 119. Anis had just received notice of the
Local 6 petition and he did not know that Aguirre supported
Local 6; instead, he had good reason to believe to the con-
trary given Aguirre's position with Local 119. Anis was sur-
prised to hear that another local was organizing his employ-
ees and he asked one who would be expected to know about
union matters what she knew about the situation. When
Aguirre denied knowledge, Anis ended the conversation.
Counsel for the General Counsel has not explained how
Anis' interrogation tended to interfere with, restrain, or co-
erce. Although Anis was the owner of the plant, the cir-
cumstances show that his question was a casual question and
that he did not press Aguirre for information once she said
nothing was going on. Further, as shop steward, it would be
expected that Aguirre would often discuss matters of interest
to management and Local 119 with Nick Anis. Anis did not
make threats to Aguirre about any employees who might
have signed cards or the person who was collecting signa-
tures for the other local nor did he indicate that he had any
reason for seeking information other than surprise that an-
other union was active in the plant. Certainly, there is no evi-
dence that Anis believed that Aguirre supported Local 6 and
that he was seeking to coerce her in her activities. See
Bourne v. NLRB, 332 F.2d 47 (®MDBU¯*ERR17*®MDNM¯2d Cir. 1964)®Mthat the interrogation was unlawful.Change of Work Station and Medical NoteA few days after Nick Anis questioned her about a newunion, according to Aguirre, he came up to the second floor
and said that Local 119 had told him to put her to work on
the first floor so that he could keep an eye on her. Aguirre
testified that her new work station was in front of the office
which has glass windows. Aguirre described her new tasks
on the first floor as a job ``I don't think was worth doing.''
In her new job, Aguirre removed parts from racks and put
them into boxes. Four times a day, Aguirre had to lift a rack
of parts weighing 10 pounds. Aguirre testified that she was
6 months' pregnant at the time, and the racks were too heavy
for her. Aguirre complained to the first floor supervisor, Olga
Castro, that she could not lift the racks, and for a while Cas-
tro gave her different tasks to perform. On the day that
Aguirre complained to Castro that she could not lift the racks
because she was pregnant, Nick Anis asked Aguirre to bring 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Aguirre's doctor gave her a note stating that she was fit forwork.17According to Anis, Benn was a ``lead girl'' and later becamea supervisor. Benn identified herself as the supervisor on the second
floor.18Employee Luisa Cuas testified that she works on the first floor.Although she occasionally moves racks and boxes, Cuas testified
that these are not heavy.19I find that Benn was a truthful witness and I shall rely on hertestimony. Although Benn was called to testify by Respondent, she
did not seem to shade her testimony and she answered candidly
when she could not recall an event about which she was questioned.a note from her doctor stating that she was able to work.Then, Anis again told Aguirre to work in front of the of-
fice.16Nick Anis testified that after the September 12 warningnotice, he transferred Aguirre from the second floor to the
first floor because her supervisor, Joanna Benn, told him that
Aguirre was uncooperative and difficult to handle.17Further,Aguirre had threatened Benn with a razor or a knife in the
past. Anis denied telling Aguirre she was transferred so that
he could keep an eye on her. When asked if he moved
Aguirre because Local 119 asked him to do so, Nick Anis
said, ``I don't recall if I did.'' At another point in his testi-
mony, Anis said that after he heard that Aguirre had threat-
ened Benn, he decided to have Aguirre work on the first
floor. Anis also stated that Aguirre was moved because of
``inefficiency.''Anis thought the work on the first and second floors wasof equal difficulty. On the first floor, a male worker places
a rack full of plated parts in front of a female worker who
removes the parts from the rack, inspects the parts, and
places them in boxes. Then, the women take empty racks and
put them on the conveyor to be cleaned. An empty rack is
lighter than a full rack. Further, sometimes there are no racks
for several hours as the number of racks varies from 2 to 20
per day. On the second floor, according to Anis, there is
more physical exertion required of female employees. They
must take parts and place them on racks and the employees
average three to five racks per hour. Although the women do
not carry the racks around the floor, they may be required
to lift a rack from one table to another.18Benn testified that she had problems with Aguirre's workbecause Aguirre did what she wanted to do, not what Benn
told her to do. Aguirre was a person who would make trou-
ble and she did not care about her supervisor's requests.
Benn testified that about 1-1/2 or 2 years before Aguirre
stopped working for Respondent, she had threatened to cut
Benn and Benn had called the police and filed a complaint.
This incident took place sometime in 1987. Benn stated that
she did not ask that Aguirre be transferred to the first floor,
and she could not recall why Aguirre was transferred.19Bennwas aware that Aguirre was involved in the election. She
stated that Aguirre made employees sign a paper and told
them it was for Local 119, but Aguirre deceived the employ-
ees because she wanted Local 6 to be successful.After Aguirre was moved to the first floor, according toNick Anis, Supervisor Olga Castro informed him that
Aguirre's work was slow and that Aguirre was uncontrol-
lable. Anis spoke to Aguirre who informed him that she had
a high risk pregnancy. Anis replied that if she could not do
the job she should go on disability. He also asked Aguirrefor a medical certificate stating that she could perform herjob.I have noted above that Aguirre's testimony is not very re-liable because it is shifting and full of inconsistencies. Fur-
ther, Aguirre was imprecise and even inaccurate as to dates
and she denied facts which were proven by documentary evi-dence. However, with respect to Aguirre's testimony about
her move from the second to the first floor, her testimony
is consistent with her affidavit that Nick Anis told her that
the move was in response to a Local 119 request and so that
he could keep an eye on her. Further, the testimony of both
Aguirre and Anis places this move at a time after Anis was
aware that employees were engaging in activities in support
of Local 6. And Anis' explanations of the reasons for mov-
ing Aguirre to the first floor were shifting; he stated that it
was because Benn could not control Aguirre and because
Aguirre had threatened Benn, and then he stated that Aguirre
was transferred because of inefficiency. But Benn could not
recall asking for Aguirre to be removed from the second
floor and she testified that the threats had taken place in
1987. Finally, Anis said that he could not recall whether
Local 119 had asked that he keep an eye on Aguirre. I have
decided to credit Aguirre's testimony that Nick Anis told her
that she was being put to work in front of the office on the
first floor because Local 119 had requested this action and
so that he could keep an eye on her. Thus, I find that Re-
spondent changed Aguirre's assignment so that it could put
her activities in support of Local 6 under surveillance and
that Respondent informed Aguirre of this purpose. Respond-
ent violated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDN694 fn. 2 (®MDBU¯*ERR17*®MDNM¯1984)®MDBU¯*ERR17*®MDNM¯. Bsaid he wanted to keep an eye on her. The record shows that
Aguirre worked in front of the glass office and I shall infer
that Anis and other members of management were able to
observe Aguirre directly during the workday. Thus, I find
that Respondent violated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*Eing Aguirre under closer supervision.I do not find that General Counsel has shown that the du-ties required of Aguirre on the first floor were more arduous
and less desirable than those she had performed on the sec-
ond floor. Although Aguirre testified that she had to lift
racks weighing 10 pounds four times a day on the first floor,
Nick Anis described the comparative duties of the first and
second floors in much greater detail. Anis showed that there
was more lifting on the second floor, and I credit Anis that
the work on the second floor was more physically taxing
than the work on the first floor. It is clear that Aguirre did
not like to work on the first floor because she did not think
the job was worth doing. But Aguirre had twice before
worked on the first floor and she presented no credible and
objective basis for a finding that her duties on the first floor
were less desirable than those she had performed on the sec-
ond floor. Indeed, the duties of both floors seem remarkably
similar.Similarly, I do not find that Nick Anis unlawfully requiredAguirre to bring a medical note. There is no dispute that
after Aguirre was moved to the first floor she complained to
Supervisor Castro that the work was too arduous because she
was undergoing a high risk pregnancy. Faced with such a
claim, any prudent employer would immediately request that
the employee bring medical clearance to continue performing
her duties. General Counsel has not shown that the request 645PLATED PLASTIC INDUSTRIES20Anis was not specific as to dates in his testimony.21At first, Aguirre had maintained that she was not absent for 2days immediately following the election. But Aguirre's timecards
show that Aguirre was absent Thursday and Friday, November 2 and
3, 1989. Further, Aguirre's affidavit states that she did not return to
work until the Monday after the election.22I do not credit this testimony of Aguirre about the incident withBenn. As I have stated before, Aguirre was not a reliable witness,
and Benn was an impressive witness.23No argument for deferral has been made herein.for a doctor's note was prompted by Aguirre's activities onbehalf of Local 6.Election and Discharge of AguirreAccording to Nick Anis, once the election campaign beganin earnest, the efficiency of the workers in the plant declined
by half while employees walked around and talked to each
other. One day he saw Armando Ponce with Cortez and a
woman in front of the plant. Employees were milling around
this group. At some later time, Anis saw Aguirre with the
Local 6 supporters.20Then, Local 119 also came to the side-walk in front of the plant to talk to the employees, and Anis
saw that employees were talking to both groups of union rep-
resentatives. People were walking around discussing the two
unions and, according to Anis, the employees would not lis-
ten to him and became uncontrollable. The Respondent's
number of rejects went up, the Company lost major cus-
tomers because it could not deliver the goods specified in its
contracts, and sales went down about 25 to 30 percent.Nick Anis testified that he did not make a note of whichemployees attended the sidewalk meetings conducted by each
of the two rival unions. He testified that he did not care
which local won the election; he did not think he would have
to give more money to one union than to the other.On October 17, 1989, before Anis had retained labor coun-sel, he wrote to Local 119 in response to its proposal for a
new collective-bargaining agreement. In his letter, Anis com-
plained that production and sales had declined and that the
Company had expended large amounts of money in order to
bring itself into compliance with city and Federal pollution
and water usage regulations. Respondent had apparently been
fined substantial amounts for past violations. Anis mentioned
that another problem affecting production was that, ``the Em-
ployees utilize their time trying choose [sic] which union
they want to represent them for the new union contract slated
for December 12 1989.'' Anis went on to state that employee
costs were very high and that Local 119 should take the
Company's difficulties into account in planning for negotia-
tions for a new contract.Nick Anis stated that at first he did not know that Aguirresupported Local 6 because she was still the shop steward for
Local 119. Right before the November 1 election, Merino
and Pepper from Local 119 came to the plant and gave
Aguirre a letter. He learned that Local 119 was going to
bring Aguirre up on charges because of her support for Local
6 and that she had been removed as shop steward for Local
119. However, this testimony is contrary to Anis' other state-
ments that during the campaign he saw Aguirre with the
group that supported Local 6.Aguirre testified that her first day back at work after theWednesday, November 1 election was Monday, November
6.21On that day, she went up to the second floor wishingto resume her former tasks there. Foreman Emil Jiminian
told Aguirre that Nick Anis wanted her to work on the first
floor, but Aguirre had gone to the second floor becauseArmando Ponce had told her she could resume her old job.When Aguirre went downstairs Anis told her that it was up
to him to decide where Aguirre should work. Aguirre replied
that Ponce had informed her that she could go back to her
old job if Local 6 won the election. Anis said that Ponce was
nobody and that he was not ``in'' yet. Then, Aguirre went
back to her work on the first floor in front of the office.
Sometime after this, the police came to the plant and Anis
fired Aguirre after the police had taken her name. According
to Aguirre this was the first time the police were ever called
on her account; she had never threatened Supervisor Joanna
Benn and Benn had never called the police.22Nick Anis testified that he finally fired Aguirre due to herabsence and tardiness. According to Anis, on the day he dis-
charged Aguirre, she reported to the second floor instead of
the first floor where she had been assigned to work. Benn
came over to Anis looking nervous and told him that Aguirre
was up on the second floor. When Anis asked that Aguirre
be sent downstairs, she refused to cooperate. Then Anis went
upstairs and asked Aguirre what was going on. She replied,
``This is where I work from now on. ... Ponce told me I

could work up on the second floor from now on.'' Anis pro-
tested that he did not have a union contract with Ponce and
after some further persuasion, Aguirre went down to the first
floor. Anis stated that he fired Aguirre because she had not
been to work for 2 days and then when she showed up she
acted as though she were the owner and could decide where
she was to work. Anis testified that he had wanted to fire
Aguirre for some time but had not done so because he was
afraid she would burn the place down. Then Anis stated that
since he was firing Aguirre in accordance with the Local 119
contract, if she were going to burn the place down she would
have to burn down Local 119 too. Anis said that he called
the police when he fired Aguirre because he feared for his
safety. Anis believed that she was involved in robberies at
the plant, other workers have told him that they feared that
Aguirre would cut them and he has seen Aguirre on the
street with undesirable people.Local 119 took Aguirre's discharge to arbitration. Aguirretestified at the arbitration that she was often late and absent
because she had a high risk pregnancy and went to the doc-
tor. The arbitrator sustained the discharge. No mention was
made during that proceeding of Aguirre's union activities.23In deciding whether Aguirre's discharge violates the Act,it is necessary to recognize that Aguirre was not a satisfac-
tory employee. Beginning in 1984, Nick Anis had been issu-
ing warning notices to Aguirre, and his uncontradicted testi-
mony shows that he had spoken to Local 119 officials about
firing her. I credit his testimony that he could not terminate
her employment because her job was protected by Cortez.
However, in 1989 Anis again began the warning notice proc-
ess which could lead to discharge. On July 27, Respondent
issued the first set of warning notices and on September 12,
before Anis learned of Aguirre's activities on behalf of Local
6, he issued a second warning notice. Then, on October 6,
Anis issued a third notice. Anis did not explain why he did
not act on this third notice and General Counsel urges that 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24Wright Line, 251 NLRB 1083 (®MDBU¯*ERR17*®MDNM¯1980)®MDBU¯*ERR17*®MDNM¯, enfd. 662 F.2d 899 (®MDBU¯*ERR17*®MDNM¯1stCir. 1981)®MDBU¯*ERR17*®MDNM¯, cert. denied 455 U.S. 989 (®MDBU¯*ERR17*®MDNM¯1982)®MDBU¯*ERR17*®MDNM¯; approved in NLRB v.Transportation Management Corp., 462 U.S. 393 (®MDBU¯*ERR17*®MDNM¯1983)®MDBU¯*ERR17*®MDNM¯.25The brief filed by counsel for the General Counsel does not dealwith the complaint allegation relating to preelection threats by Re-
spondent, but I assume that General Counsel has not abandoned this
allegation.Anis condoned Aguirre's behavior by failing to discharge herpromptly. General Counsel argues that Respondent finally
fired Aguirre on November 6 when Anis realized that her ef-
forts on behalf of Local 6 had helped Local 6 win the first
election.In the absence of a reason being provided by Respondentto explain why Anis did not discharge Aguirre after he
issued the third warning notice on October 6, I must agree
that the evidence shows that Nick Anis did not intend to dis-
charge Aguirre from October 6 to November 6. Further, even
on the morning of November 6, after Aguirre had been ab-
sent for the 2 days following the election, it seems that Anis
had not determined to discharge her. He did not instruct any
supervisor to call Aguirre to his office so that he could dis-
charge her the moment she appeared. However, once Anis
learned that Aguirre had arrogantly gone to the second floor
and asserted her right to work there in defiance of his author-
ity, Anis did discharge Aguirre. The evidence shows that
when Nick Anis confronted Aguirre on the second floor and
she said that Ponce had told her she could work there from
now on, this was the proverbial last straw. Although the
record shows that Nick Anis harbored hostility to Aguirre, it
is hard to separate the hostility he felt to an unsatisfactory
employee from the hostility he felt toward the employee who
was active in bringing Local 6 to the plant. Many times dur-
ing his testimony, Anis spoke of ``chaos'' while the two
competing unions attempted to gain support among the em-
ployees, and he emotionally described that production de-
clined and employees did nothing but walk around and talk
about the two unions. Manifestly, Nick Anis blamed Aguirre,
at least in part, for his difficulties. Thus, I find that General
Counsel has made a prima facie case that a motivating factor
in the discharge of Aguirre was her support of Local 6.
However, I find that even if Aguirre had not supported Local
6, Nick Anis would have discharged her on November 6.24Anis had complained in writing before that day concerning
Aguirre's challenges to his authority in the plant. When con-
fronted with Aguirre's bare assertion that from now on she
would work on the second floor, Anis was once again being
faced with a challenge to his ability to direct the work force.
I am convinced that he would have fired Aguirre when she
told him that she would henceforth work on the second floor
even if Aguirre had not been active on behalf of Local 6.
Anis testified that on November 6 Aguirre acted as though
she were the owner of the plant. This final action on
Aguirre's part led Anis to risk the trouble he knew would
come once he discharged Aguirre. In summary, I do not
credit Anis that he fired Aguirre for being late and absent,
but I do credit him that he finally fired her for challenging
his instructions as to her work location and telling him where
she would work in the plant. Respondent did not violate Sec-
tion 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯3)®MDBU¯*ERR17*®MDNM¯ when it dischaI do not find that Respondent violated the Act when NickAnis called the police before he was discharging Aguirre.
Aguirre had once threatened to cut a supervisor. Further-
more, the police were often summoned to the plant, which
was in a violent area, and Anis believed that Aguirre was un-
predictable and uncontrollable.D. Preelection Meetings25Nick Anis testified that he conducted a number of meet-ings with groups of 10 or 20 employees before the first elec-
tion. According to Anis, he told the employees that he did
not care which union won the election; he only cared that
plant productivity was down because nobody was paying at-
tention. Anis told the employees that it did not matter to him
whom they voted for or if they voted in the election at all.
Even without a union, Anis would do the best he could. Anis
denied ever telling the employees that he would close the
plant if Local 6 won the election.Employee Hugo Moreta testified on behalf of GeneralCounsel that at a preelection meeting Anis told the employ-
ees that the Company was experiencing difficulties and that
if either union ``comes into the company'' he would not ac-
cept any of the conditions. Anis said the employees should
vote for a medical plan that the Company was offering. I do
not credit Moreta. General Counsel does not allege that Re-
spondent threatened employees that selection of a union
would be futile in that Respondent would not bargain with
the representative of the employees. Nor does General Coun-
sel assert that Respondent promised the employees a medical
plan if they rejected either or both of the unions. No other
witness testified that Anis said anything about a medical
plan. I find that Moreta is not a reliable witness.Employee Jonnette Munoz testified on behalf of GeneralCounsel. He stated that before the election Nick Anis called
the employees together. Anis said that he knew the employ-
ees wanted to switch unions but the local that would be
brought in would ask for benefits he could not afford and he
would have to close the Company. Anis said it would be bet-
ter if employees voted for Local 119. According to Munoz,
Moreta was in the group at this meeting. Employee Fannie
Silva was called by counsel for the General Counsel and tes-
tified that Anis conducted an employee meeting at which he
discussed the two unions. Anis stated that the unions could
offer them many things ``but it also depended on whether he
would agree to them or not.'' I find that the testimony of
Silva is more reliable than that of Munoz. Although Munoz
and Moreta both attended the same meeting, Moreta did not
corroborate Moreta's testimony that Anis threatened to close
the plant. Further, no other employee in the unit testified that
Anis threatened to close the plant. Finally, Silva impressed
me as a witness who took some care with her testimony and
testified only to matters she could recall. Silva did not testify
that Anis threatened plant closure.I find that General Counsel has not made a prima faciecase that Nick Anis threatened employees unlawfully at
preelection meetings.E. Alleged Unilateral ChangesJoseph Merino, secretary-treasurer of Local 119, testifiedthat after the collective-bargaining agreement expired on De-
cember 12, 1989, there were no negotiations for a successor
agreement. Merino stated that he had been told by someone
from the Regional Office to stay away from the boss because
of the pending representation case. On December 11, 1989, 647PLATED PLASTIC INDUSTRIES26Merino did not expect Respondent to contribute to the fundsafter the collective-bargaining agreement expired and he did not ask
for any contributions.27Employee Maria Perez testified that when Merino took the ben-efit cards from the employees he said the contract had terminated,
that the employees would not have a union, and that they were not
covered by any benefits.28After Local 119 won the second election, it negotiated andsigned a new contract with Respondent. The contract had an effec-
tive date of January 1, 1991. Except for vacation checks due in
1990, the new contract waived all benefits under the contract that
had expired in 1989; benefits were to recommence in 1991. The new
contract did not provide for any retroactivity and the parties thus
ratified the unilateral changes made by the Company in December
1989.29Cuas stated that she was on the fourth floor during her lunchbreak; she was not disciplined for being at the party.30Although General Counsel presented testimony that employeeson the second floor exchanged Christmas presents every year, there
is no basis for concluding that they held a party during working
hours similar to the one on December 29, 1989.31Anis did not testify that mere attendance at the party wasenough to warrant discharge. Nor did Anis tell all the employees at
the party that they were discharged or laid off. Apparently only em-
ployees who looked drunk and could therefore not perform their
work after the party were to be laid off.Merino visited the plant and collected the union prescriptioncards from the unit employees. He did not want employees
to use the cards since the Union would not be receiving any
contributions from the employer.26Merino told the employ-ees there was no longer a contract after December 12.27Onthe same day, Merino told Anis that there was no contract
and that until the election was over he would have nothing
to do with Anis. When Anis asked what Merino meant, Me-
rino said that Anis could do whatever he wished, ``we are
not here anymore.''28On December 19, 1989, Anis sent a letter to employeesstating that the Company was experiencing financial difficul-
ties arising from the costs of litigation connected with the
election and the discharge of Aguirre, from a decline in pro-
duction, and from a decrease in customer orders. The letter
cited the fact that there was no union contract and concluded
by announcing a series of reductions in holiday and overtime
pay, increased hours, and a cessation of benefits. Anis testi-
fied that when he sent the letter Respondent had no money
and that he wanted to keep the doors of the plant open.General Counsel argues that Local 119 did not make aclear and unmistakable waiver of its right to bargain over
changes in the terms and conditions of employment. Re-
spondent urges that Local 119 did clearly and unmistakably
waive its right to bargain over changes in terms and condi-
tions of employment and disclaimed interest in representing
the employees. Respondent points to the fact that Merino
told both the employees and Nick Anis that the employees
had no more benefits because the contract had terminated,
and told Anis that the Union was not there anymore and
Anis could do whatever he wanted. Respondent urges that it
is significant that Local 119 did not file unfair labor practice
charges over the unilateral changes and that the new contract
negotiated by Local 119 and the Company with an effective
date of January 1, 1991, condoned the changes made in De-
cember 1990.Neither counsel for the General Counsel nor Respondenthas called my attention to any prior case that is factually
similar to the instant case on the issue of unilateral changes.
Nor have I found any case on point. Both parties agree that
in order for the waiver of the right to bargain by Local 119
to be found valid, that waiver must be clear and unmistak-
able. Here, Local 119 did not disclaim interest in the unit be-
cause it was participating in the representation procedure
leading to the rerun election. However, Local 119 told the
owner of Respondent and the unit employees that there was
no more contract, that no more benefits would be provided
to the employees, that the employees had no more union andthat the Respondent could do anything it wished because``we are not here anymore.'' It would be hard to imagine a
more clear and unmistakable waiver than that. Local 119 told
Nick Anis that he could do anything he wanted and that
there was no union for the unit employees. Under these fac-
tual circumstances, Anis was justified in believing that Local
119 had waived the right to be informed about and bargain
over proposed unilateral changes. Thus, I find that Respond-
ent did not violate Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17tuted unilateral changes in December 1989.F. The Party of December 29, 1989, and the LayoffBackgroundAguirre testified that after she was fired on November 6,1989, she went back to the plant on Fridays to meet with the
employees. On December 29, Aguirre and Ponce brought tur-
key and soda to the plant. They gave the food to Francisca
Burgos in order that Local 6 could offer Christmas food to
the employees. Aguirre stated that no one asked permission
to bring the food into the plant because it was lunchtime. Al-though the lunchroom is on the second floor, the food was
brought up to the fourth floor.Nick Anis testified that on December 29, 1989, at about1 or 1:30 p.m., a foreman came to him and said he did not
understand why Anis was throwing a party on the fourth
floor with liquor and music. Anis went up to the fourth floor
with the foreman and Supervisor Emil Jiminian; he saw 20
to 40 people consuming liquor, beer, champagne, food, and
sodas. Although General Counsel's witnesses denied that
there was any alcohol at the party, Jiminian and employee
Luisa Cuas each testified that there was beer and champagne
at the party.29Anis was extremely upset and threw the foodon the floor; he told the employees that if they did not go
back to work they would be fired.30It is not clear from therecord whether all or some of the employees attended the
party on their lunch breaks, but it appears that at least some
of the employees had overstayed their lunchtimes in order to
remain at the party.Later, Anis told his supervisors that there would be a masslayoff, and he told them that he wanted to know which em-
ployees looked drunk or were not working and not paying
attention. Anis stated that he laid off the employees without
regard to seniority in order to get rid of the least productive
employees, the workers who had attended the party and
looked inebriated and those with a history of absenteeism
and tardiness.31Anis conceded that he could not recall bythe time the instant hearing took place the names of any em-
ployees who were at the fourth floor party. He also conceded
that his supervisors did not keep records of how fast employ-
ees worked because Respondent cannot afford that kind of 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
32A list of employees laid off in 1989 and 1990 was submittedby Respondent herein. It contains the names of 24 employees laid
off around December 29, 1989.33Sometime after the letter was submitted, Respondent changedcounsel.34Some of the employees listed are not at issue herein. The namesrelevant to the instant proceeding are Francisca Burgos, Lydia
Saavedra, Julia Nieves, Hugo Moreta, and Jonnette Munoz.35Castro denied telling Saavedra anything about the lunch.36Saavedra has been employed by Respondent for 10 years.recordkeeping. But Anis maintained that his supervisorsknew what was a reasonable level of production for the em-
ployees. Anis testified that about 40 employees were laid off
during a period of 2 weeks both before and after the party.32The entire afternoon shift was eliminated. Anis said, ``We no
longer had a union and I had to do something.'' The state-
ment of position submitted by Respondent's counsel dated
March 6, 1990, discussed those employees named in charges
filed against Respondent and gave a reason for termination
for each of them.33As to several, the letter stated, ``Firedon December 29, 1989 for participation in a party where free
liquor was served on company time and premises.''34Theletter makes no mention of a layoff for economic reasons; it
asserts that Respondent had the right to discharge its employ-
ees and make unilateral changes because the old contract had
expired and there was no duty to bargain with either com-
peting union.Anis testified that he had no information about who didor did not vote in the election. He contended that no one re-
ported to him which employees talked on the sidewalk with
Local 6 or Local 119.General Counsel presented the testimony of Maria Perezconcerning the 1989 layoff. Perez, who began work at the
plant in December 1988, worked on the fourth floor checking
the quality of incoming plastic items. At various times, Perez
has worked on the first floor removing finished pieces from
the racks and packing them, and she has worked on the sec-
ond floor. According to Perez, the good workers were moved
around the factory. Perez testified that before the election,
Olga Castro told her not to vote for Local 6 because it was
no good. Perez also stated that ``people'' on the floor were
commenting that ``they'' were going to throw a lot of people
out of work. Perez did not explain who the people were.
After the layoff in December 1989, according to Perez, Cas-
tro told her that the people had been dismissed because they
were with Local 6. In Perez' affidavit given to a Board agent
on January 30, 1991, she quotes Castro as saying: ``see how
good Local 6 is, all the people are out because of Local 6,
Local 6 is not going to help them.'' Perez stated that she had
attended meetings held by Local 6 and that some workers
talked to both unions. Perez was not laid off in 1989, but
she was laid off in December 1990. She testified that aftershe was laid off, some people told her to go to the Board
office and that she could get backpay if she were successful.
Perez was evasive when asked about the circumstances pur-
suant to which she gave her affidavit to a Board agent. I
formed the impression that she did not want to testify about
the affidavit or what led her to recall in 1991 the events of
December 1989. I have decided not to credit Perez' testi-
mony about Castro's alleged statements in December 1989.First Floor Supervisor Castro testified that she did notspeak to Perez about the election and she denied telling
Perez that Local 6 was no good. Castro stated that at the
time of the December 1989 layoff she and Perez worked dif-ferent hours and in different locations. Castro denied tellingPerez that employees were laid off because they supported
Local 6. I credit Castro. Her demeanor while testifying was
forthright and impressive and I find that she was a reliable
witness.Lydia SaavedraLydia Saavedra testified that she was laid off by Anis; hetold her that work was slow; he did not mention drinking or
the party. Saavedra stated that she did not go to the party
on the fourth floor even though Supervisor Olga Castro told
her that Local 6 had provided a lunch and that she should
go upstairs and save the cost of a lunch.35Saavedra main-tained that she ate lunch in her car on December 29; she usu-
ally eats in her car and not in the second floor lunchroom.
In support of General Counsel's contention that she was laid
off because she supported Local 6, Saavedra testified that she
signed an authorization card for Local 6 and attended several
union meetings. Saavedra stated that she signed the card on
September 22, 1989, and gave it to Aguirre. Her authoriza-
tion card introduced into evidence is dated 9±22±89 and it
is date stamped by the Regional Office with the dates Sep-
tember 25, 1989, and March 18. Saavedra's affidavit given
to a Board agent in February 1990 says that she first learned
about Local 6 in October 1989. Saavedra explained this in-
consistency by stating that at the time she gave the affidavit
in February 1990, she could not recall when she first heard
about Local 6 but that later when she spoke to her coworkers
she realized that she signed the card in September 1989.
Saavedra looked at the notes of Juanita Torres and Francisca
Burgos to see when she heard about Local 6. Saavedra testi-
fied that she attended meetings with Ponce in a restaurant
and that she and other people met outside the plant aboutone-half block from the factory door. Although it is clear to
me that Saavedra's recollection is not exact and that she is
an unreliable witness concerning dates, I shall credit
Saavedra's testimony that she supported Local 6 and at-
tended meetings in support of the Union outside the factory
door. Her participation in Local 6 activities was known to
Respondent because in a letter to the Region dated March 6,
1990, Respondent's then counsel wrote that Saavedra was
fired for participation in the December 29 party. Thus, Re-
spondent identified Saavedra as a supporter of Local 6 when
it claimed that she was discharged for attending the party. It
is significant that in 1990 Respondent did not claim that
Saavedra was laid off for lack of work or because she was
inebriated or a slow worker. Mere attendance at the Local 6
party was enough. At the instant hearing, Stephanie Anis and
Supervisor Emil Jiminian testified that Saavedra had always
been a slow worker and disobedient.36Respondent's ownwitnesses established that many of the workers are slow and
refractory but that they are nevertheless the best that Re-
spondent can find to do the work and they are not fired for
their shortcomings.I find that General Counsel has made a prima facie casethat Saavedra was selected for layoff because Respondent
identified her as a supporter of Local 6. Respondent has of-
fered shifting reasons for Saavedra's layoff. I find that Re-
spondent has not shown that, in the absence of Saavedra's 649PLATED PLASTIC INDUSTRIES37Torres was recalled to her former job in May 1990.support for Local 6, it would have selected her for layoff.Respondent had tolerated Saavedra's work habits for 10
years and it found them unacceptable only after she attended
the Local 6 party. Wright Line, supra. Respondent thus vio-lated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯3)®MDBU¯*ERR17*®MDNM¯ of theJonnette MunozJonnette Munoz testified that when he was laid off, Anistold him that work was slow. Anis did not mention that
Munoz had been drinking. Munoz stated that he went up to
the fourth floor party and got a soda which he took home
because he had to drive his wife to the laundry. Munoz testi-
fied that he signed a card to change unions at the request of
Aguirre. Munoz' card is dated September 19, 1989. His affi-
davit given to a Board agent states that Munoz signed a card
for Local 6 in October 1989, and on cross-examination
Munoz testified that he signed in October 1989. However, on
redirect examination by counsel for the General Counsel
Munoz testified that he signed the card on September 19,
1989. This authorization card bears a Regional Office date
stamp for September 25, 1989, and March 18. Munoz' affi-
davit states that employees met Local 6 outside the factory
once a week and then went to the check cashing place to
meet and discuss union benefits. Munoz testified that he met
with Ponce and 10 to 15 other employees outside the factory.It is apparent that Munoz' recollection is not good. How-ever, I need not rely on Munoz' testimony about his activi-
ties in support of Local 6. Respondent identified Munoz as
a Local 6 supporter in the statement of position dated March
6, 1990, when it asserted that he was discharged for attend-
ing the December 29, 1989 party. That statement does not
mention that Munoz was an unsatisfactory worker. Thus, I
find that General Counsel has made a prima facie case that
Respondent selected Munoz for layoff because he supported
Local 6. At the instant hearing, Respondent presented the tes-
timony of Supervisors Joanna Benn and Emil Jiminian that
Munoz talked back to Benn and did not obey. I find that Re-spondent cited Munoz' failings as an afterthought to justify
his layoff. These failings were not stated in Respondent's let-
ter of March 1990. Respondent had tolerated Munoz and
kept him on the payroll as it did many unsatisfactory em-
ployees; I am not convinced that Respondent would have
laid him off in the absence of his union activity. See WrightLine, supra. I find that Respondent, in violation of Section8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯3)®MDBU¯*ERR17*®MDNM¯, laid off Munoz beMunoz testified that he was recalled to work by Respond-ent and was requested to start on May 14, 1990. Munoz went
to the plant on May 12 and told Anis that his mother was
sick and that he was returning to his own country to visit
her. Munoz said he would come back to work when he re-
turned to the U.S. According to Munoz, he told Anis that he
was not sure when he would be back; it could be 3 days or
it could be 1 week. Anis replied that if Munoz were not here
on May 14, ``that's not my problem.'' Munoz did not go
back to the Company after this occasion. Munoz did not state
when he returned to the U.S. The reinstatement letter, dated
May 4, 1990, sent by Respondent, offers Munoz immediate
reinstatement and asks him to make arrangements to return
to work. It does not mention May 14, 1990, but it does ask
him to respond within 14 days. Nick Anis testified that he
told Munoz that he wanted to know when Munoz would re-
turn. But Munoz said he was not sure when he would returnand he never came back to work. I credit the testimony ofNick Anis which is consistent with the documentary evi-
dence. I find that Munoz told Anis he did not know when
he would return. Further, Munoz did not contact Respondent
when he returned from his trip and he took no steps to re-
sume work. I do not find that Munoz was denied reinstate-
ment after May 4, 1990.Hugo MoretaHugo Moreta was laid off on December 29, 1989. Anis in-formed him, with Jiminian translating, that there was no
more work. Moreta testified that he had attended the lunch
party on the fourth floor for about 5 or 7 minutes after which
he went home to have lunch with his wife. Moreta did not
see any alcohol at the party and he was never accused of
being drunk by Anis. Moreta did not sign a card for any
union. He testified that he attended two meetings held by
Local 6 outside the plant. On one occasion, Moreta was at
work transferring racks from one building of the plant to an-
other when he stopped to observe a Local 6 meeting. Ac-
cording to Moreta, Stephanie Anis observed him and told
him to get back to work. Supervisor Jiminian testified that
Moreta was lazy when he worked in shipping and that he
was transferred to another department. Respondent's letter of
position dated March 6, 1989, states that Moreta was dis-
charged for attending the Local 6 party on December 29,
1989, but it makes no mention of his alleged laziness. It is
apparent that Moreta was not at the forefront of organizing
for Local 6; however, he was identified by Respondent as a
supporter because he attended the party. I find that General
Counsel has made a prima facie case that Respondent laid
off Moreta because he supported Local 6. I do not believe
that Respondent would have laid off Moreta in the absence
of his support for Local 6; Respondent transferred Moreta
from shipping when he was unsatisfactory in that position
and it kept him on the payroll thereafter. Respondent admit-
ted that it retained many unsatisfactory employees. Thus, I
find that, in violation of Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERent laid off Moreta because he supported Local 6. WrightLine, supra.Moreta had been hired by Respondent at the end of Sep-tember 1989. He worked in shipping and receiving for 2
weeks and then he worked with chemicals. Eventually, he
worked throughout the entire plant wherever he was needed.
Moreta received a letter in May 1990, asking him to return
to work. He worked 1 day, but he did not like the task he
was assigned; he had to work in the rack assembly depart-
ment and he had to help unload racks. Moreta stated that the
shipping job was easier and he told Anis he preferred that
work; however, Anis responded that there were too many
people in the shipping department as it was, and Moreta de-
clined to continue in shipping. It is clear that Moreta quit his
job 1 day after being reinstated.Juanita TorresJuanita Torres testified that she was laid off in December1989.37According to Torres, Nick Anis told her that workwas slow. She was never told that she was a slow and unco-
operative worker. The position letter sent on March 6, 1990, 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
38Torres' affidavit states that the meetings were attended by 25employees.39Torres acknowledged that people are always going out one doorand in the other door at the factory.40Quiros worked the afternoon shift from 3:30 to 8:30 p.m. on thesecond floor of the plant.41Nieves was recalled to work in May 1990.42The lunchroom is on the second floor.by Respondent's former counsel asserts that Torres was``[d]ischarged because of insubordination. Supervisor re-
ported she was slow and uncooperative. Did not respond to
orders.'' Nick Anis testified that Torres was a slow and un-
cooperative worker. He denied any knowledge of Torres'
union activities. Jiminian also testified that Torres was slow.
Castro stated that Torres was caught sending defective goods
to a customer and that she was then transferred to the second
floor where she would have less responsibility. Stephanie
Anis testified that Torres had always been a slow worker. In
support of General Counsel's contention that she was laid off
because she supported Local 6, Torres testified that she at-
tended meetings with Local 6 on four or five Fridays after
work.38The meetings lasted 5 to 10 minutes. According toTorres, Nick Anis and Jiminian sometimes came to the door
of the factory when employees were meeting with Local 6.39Torres testified that she signed a card for Local 6 on Sep-
tember 19, 1989. She was alone with Aguirre on this occa-
sion; Aguirre filled out part of the card, but Torres insisted
that she herself wrote the date as ``9/19/89.'' However,
Torres' affidavit states that she signed the card in November
1989, and that she and other employees were with Aguirre
at the time. On cross-examination by counsel for Respond-
ent, Torres testified that she knew she might receive backpay
if the instant case is successful and that she discussed with
her fellow workers what would be the best things to testify
to in order to win the case and get backpay.I find that General Counsel has not made out a prima faciecase that Torres was selected for layoff because she sup-
ported Local 6. General Counsel has not shown that Re-
spondent was aware that Torres supported the Union. Torres'
mere attendance at meetings in front of the factory is not
enough to establish such knowledge; the meetings were at-
tended by many employees; Aguirre testified that ``every-
body'' came to meetings and Torres said about 25 people at-
tended. Many employees went from the group that supported
Local 6 to the group that supported Local 119 to hear what
each had to say. Further, Respondent never identified Torres
as belonging to the faction that supported Local 6. I also find
that Respondent offered a consistent reason for selecting
Torres for layoff; all the supervisors stated that she was a
slow and inefficient worker, and Nick Anis testified that he
selected the least productive employees for layoff. I do not
find that General Counsel has shown that Torres' layoff in
1989 violated the Act.Conception QuirosConcepcion Quiros was laid off on December 29, 1989.40According to Quiros, Anis told her that there was no workbut he did not say that she was insubordinate. Respondent's
position letter of March 6, 1990, asserts that Quiros was
``[f]ired for insubordination. Would not comply with super-
visor's instructions.'' Jiminian testified that Quiros was laid
off when the second shift was reduced but he did not supply
any reason. In support of General Counsel's contention thatshe was selected for layoff because she supported Local 6,Quiros testified that she signed a card for Local 6 after
Aguirre gave her the card in the lunchroom. Quiros spoke to
Ponce in front of the factory along with four or five cowork-
ers; there were four meetings before the first election and
one or two after that. Quiros' card is dated September 19,
1989. On cross-examination by counsel for the Respondent,
Quiros testified that she first heard about Local 6 in October
1989. Her affidavit also states that she signed a card in Octo-
ber 1989. However, on redirect examination by counsel for
the General Counsel, Quiros changed her testimony to state
that she signed the card in September 1989. It is apparent
that Quiros' recollection is not exact. I do not credit her tes-
timony that she was one of only four or five employees who
met with Ponce in front of the factory; other more credible
testimony shows that these meetings were attended by many
employees and that employees commonly went from the
Local 6 group to the Local 119 group. General Counsel has
not offered any evidence to show that Respondent identified
Quiros as a supporter of Local 6. Therefore, I find that Gen-
eral Counsel has not made a prima facie showing that Re-
spondent selected Quiros for layoff because she supported
Local 6.Julia NievesJulia Nieves was laid off on December 29, 1989. She testi-fied that no one told her why she was being laid off.41Nieves was one of the employees named in Respondent's po-
sition letter as having been discharged for attending the
Local 6 party, although Nieves denied that she was at the
fourth floor party. In addition, Castro testified that she was
a very slow worker. In support of General Counsel's allega-
tion that Nieves was selected for layoff because she sup-
ported Local 6, Nieves testified that she signed a card for the
union. She stated that she was not sure when she signed thecard but she also testified that she wrote the date of Sep-
tember 19, 1989, on the card. On direct examination by
counsel for the General Counsel, Nieves testified that she
looked at a calendar and wrote the date and that she signed
the card outside in front of the factory. On cross-examination
by counsel for the Respondent, Nieves said that she was not
sure when she signed her card, that she looked at the cal-
endar in the lunchroom as she was signing it and that she
signed the card outside in front of the factory, Nieves' affi-
davit given to a Board agent in February 1990, states that
she learned about Local 6 from Aguirre in October 1989,
when Aguirre asked a group of employees to complete pa-
pers to bring in Local 6. It is clear to me that Nieves was
testifying by rote in this proceeding and not from her mem-
ory of any of the events: this is the only explanation for
Nieves' testimony that she was in the lunchroom looking at
the calendar while she signed the card and that she signed
the card outside in front of the factory.42Nieves also testi-fied that she attended brief meetings with Ponce in front of
the factory both before and after the first election. Based on
Nieves' faulty recollection and her propensity to testify with-
out any recollection of the actual events, I would not find
that General Counsel has shown that Nieves supported Local
6. However, Respondent's position letter identified Nieves as 651PLATED PLASTIC INDUSTRIES43Silva was recalled in May 1990.44Burgos erroneously placed this event on December 12 or 18,1989.45Respondent introduced an exhibit listing 42 employees whowere laid off beginning on December 17, 1990.one of the employees who was discharged for attending theLocal 6 party. Respondent thus admitted that it regarded
Nieves as a Local 6 adherent and that she lost her job for
that reason. This makes out a prima facie case. Although Re-
spondent later offered a different reason, that Nieves was a
slow worker, this shifting reason offered months after the po-
sition letter does not convince me that Nieves would have
been laid off in the absence of her support for Local 6.
Wright Line, 251 NLRB 1083 (®MDBU¯*ERR17*®MDNM¯1980)®MDBU¯*ERR17*®MDNM¯, enfd. 662 F.2d 899(®MDBU¯*ERR17*®MDNM¯1st cir. 1981)®MDBU¯*ERR17*®MDNM¯, cert. denied 455 U.S. 989 (®MDBU¯*ERR17*®MDNM¯1982)®MDBRespondent violated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯3)®MDBU¯*ERR17*
lected Nieves for layoff because she supported Local 6.Fannie SilvaFannie Silva was laid off on December 29, 1989. Shortlyafter the layoff, Respondent gave Silva an excellent letter of
recommendation which stated that Silva was laid off for lack
of work.43However, Supervisors Benn and Jiminian andStephanie Anis all testified that Silva had always been slow
and a poor worker. Nick Anis testified that the Company al-
ways gives its employees good letters of recommendation in
order to avoid trouble. In support of General Counsel's con-
tention that she was selected for layoff because she supported
Local 6, Silva was shown and identified the authorization
card she signed for Local 6. Silva stated that after she signed
the card she attended meetings with Ponce and five or six
other employees. She also attended meetings in a check cash-
ing place after the first election. I find that General Counsel
has not shown that Respondent identified Silva as a supporter
of Local 6 and that she was selected for layoff because of
her union sympathies. Many employees attended meetings
for both unions and most unit employees signed cards for
Local 6. In the absence of any further evidence relating to
Silva, I cannot find that General Counsel has made a prima
facie case. Further, I credit Anis' testimony that Silva was
selected for layoff because she was a slow and inefficient
employee even though Anis gave Silva a good recommenda-
tion several weeks after the layoff. The testimony of Nick
Anis and others makes it clear that most of Respondent's
employees were unskilled, minimum wage workers with little
incentive to distinguish themselves in terms of production or
dedication. Silva seems to have been in the general mold of
Respondent's employees. There is nothing extraordinary in
the fact that, under these circumstances, Anis would give
Silva a good recommendation; he bore her no ill-will and it
was his policy to give such letters.Francisca BurgosFrancisca Burgos testified that she attended the Local 6lunch on the fourth floor and was discharged on that day.44While the employees were eating, Anis came up to the fourth
floor and he became angry when he saw all the people. Ac-
cording to Burgos, there was no alcohol at this lunch. On her
direct examination by counsel for the General Counsel,Burgos testified that she did not receive a letter from Re-
spondent in May 1990 asking her to return to work. How-
ever, Burgos' affidavit given to a Board agent states that she
did receive the letter. When questioned about this discrep-ancy, Burgos maintained both that she told the truth in heraffidavit and that she never received a recall letter. Burgos
testified that she returned to work in November or December
1990. In fact, as Burgos acknowledged later in her testimony,
Burgos fractured her hand in an accident on May 5, 1990,
and she told Anis that she was unable to return to work;
Anis told her to come back when she was well and she
began work on December 7, 1990. Burgos testified that she
signed a card for Local 6. Upon being shown her card by
counsel for the General Counsel, Burgos stated that she
wrote her own signature and address and that Aguirre wrote
the other items including the date of September 19, 1989.
Burgos testified that she signed the card in November; she
and Aguirre were outside during their lunch hour. Burgos
also testified that she could not recall if she signed her card
before or after the election. Burgos testified that she spoke
to Ponce outside the factory on Fridays, but she could not
recall what year these meetings took place. Burgos voted in
the election and she attended more meetings after the elec-
tion. It is clear that Burgos' reliability as a witness is not
great; she had trouble remembering almost everything related
to her activity on behalf of Local 6, her layoff, and her re-
call. Respondent identified Burgos as a supporter of Local 6;
it cited her attendance at the party as the reason for her lay-
off. At the instant hearing, Stephanie Anis testified that of
all the employees at the party, she could only recall that
Burgos was present. Stephanie Anis, Benn, and Jiminian all
testified that Burgos was a slow worker.I find that General Counsel has made out a prima faciecase that Burgos was selected for layoff because she sup-
ported Local 6. Respondent initially said Burgos was laid off
for attending the party; it was only at the hearing that Re-
spondent claimed Burgos was laid off because she was slow.
Further, Respondent has not shown that it would have laid
off Burgos in the absence of activity for Local 6. Burgos was
slow but so were many other employees who were retained
by Respondent. Respondent did not cite Burgos' failings as
a reason for her layoff in its letter written soon after the fact.
Instead, it cited only her attendance at the party. Respondent
violated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯for layoff. Wright Line, supra.G. The Second Layoff on December 28, 1990Anis testified that all the employees laid off in 1989 hadbeen brought back because the Company feared incurring a
large liability in the NLRB proceedings. However, according
to Anis, the employees were still very slow and Respondent
did not have enough work. As a result, Anis was obliged to
lay off some employees again at the end of 1990.45Anis ex-plained that by December 1990, the Company had lost three
customers amounting to almost $800,000 in business. Re-
spondent thereafter operated with 58 employees down from
a high of over 100 employees. According to Anis, he did not
lay off the employees in order of seniority because there was
no collective-bargaining agreement in effect and he was free
to keep only the best workers. 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
46Respondent has pointed out that General Counsel did not amendthe complaint to allege specifically that Burgos was unlawfully dis-charged on March 13, 1991. However, the matter was fully litigated
at the instant hearing.Saavedra, Torres, Quiros, Nieves, and SilvaSome of the employees laid off in 1989 and recalled there-after were again laid off in December 1990. These employ-
ees testified as follows:Saavedra testified that after she was recalled to work inMay 1990 to her old shift and the same job, she was laid
off again on December 28, 1990. Anis told her that work
was slow. At the time of the instant hearing, Saavedra had
been recalled to work by Respondent.Torres stated that she was laid off in December 1990 be-cause work was slow. She was recalled to work in March
1991. At that time, Torres was in the hospital and she sent
Anis a certified letter explaining that she could not return to
work. Torres testified that at the time of the instant hearing
she had not yet been told by her doctor that she should re-
sume her job.Quiros was laid off on December 27, 1990, when Anisdiscontinued the night shift because there was not enough
production.Nieves was laid off on December 27, 1990; she was toldthat the night shift was being closed down.Silva was laid off in December 1990, and was recalled inMarch 1991.General Counsel urges that these five employees were laidoff again in 1990 because they supported Local 6. However,
these layoffs are far different from the layoffs of 1989. Gen-
eral Counsel has not presented any evidence that after the
employees were recalled they engaged in any activities in
support of Local 6. Nor is there any evidence that Respond-
ent harbored antiunion animus against these employees once
they returned to work. Further, Nick Anis provided detailed
testimony about the loss of $800,000 worth of customer or-
ders by the end of 1990. He also provided testimony and
documentary evidence that the Company eliminated the night
shift and reduced its staff by almost half. I find that General
Counsel has not made out a prima facie case that Saavedra,
Torres, Quiros, Nieves, or Silva were laid off in December
1990, because they engaged in any union activities. I also
find that Respondent has presented uncontradicted evidence
that it had economic reasons for the layoff of 1990.Burgos46Burgos was laid off in December 1990 and she was re-called to work on March 11, 1991. Burgos went back to
work at her job on the second floor, but on the next day she
was assigned to perform inspection work on the first floor.
Also on that day, Burgos was given a written warning notice
by Anis stating that she was slow in her work and that the
Company was ``trying you at another location to see if you
can improve your productivity.'' The notice stated that it was
given in accordance with the new contract with Local 119.
Burgos showed the letter, which was in both English and
Spanish, to a neighbor, Jose Garcia Vasquez. Burgos testified
that she heard Vasquez call the Company and tell them to
treat her better because she would have a heart attack. On
March 13, she met in the company office with Nick Anis,
Stephanie and Marilyn Anis, and Castro. Anis informedBurgos that she was not producing and that he wanted pro-duction. Anis told her that he was unhappy with the phone
call he had received from Vasquez which he claimed had
been threatening to his wife. He said he would call the po-
lice. Burgos testified that she felt bad and that her blood
pressure went up. Burgos said she would call the police be-
cause Anis was attacking her. When asked to explain how
Anis was attacking her, Burgos replied that it was because
he kept telling her to produce. Finally, Burgos said, Anis told
her to punch her card.Nick Anis testified that he brought Burgos down to thefirst floor after complaints by Benn that Burgos was slow
and was slowing the other employees. The day after Burgos
was given a warning letter about her work, Anis' wife told
him that she had received a telephone call in the office about
Burgos. The person said, ``You're making her very nervous,
you're gonna be very sorry, it's gonna cost you an awful lot
of money.'' Anis took this as a threat and the next day he
told Burgos that if she had problems she should speak to him
about them but that she could not make threats. Burgos re-
plied that she did not like working under Castro's super-
vision because Castro made her nervous. She wanted to work
on the second floor as she had been doing for years. Burgos
also said that Anis was threatening her. Anis replied that he
was not threatening Burgos, but that if his wife received any
more phone calls he would call the police. At this point,
Burgos said she was going to call the police and she walked
out. When Anis went to look for her, he saw Burgos walking
out and he told her to punch out. Anis testified that Burgos
quit when she went home that day. Respondent sent Burgosa letter documenting the events and stating that it was as-
sumed that Burgos had quit when she walked out. Burgos
did not respond.As stated above, I do not find that General Counsel hasshown that the layoffs of December 1990 were unlawful.
Thus, I find that Burgos was not unlawfully selected for lay-
off in 1990. Further, General Counsel has not shown that Re-
spondent unlawfully discharged Burgos on March 13, 1991.
The facts show that Nick Anis told Burgos that he did not
want strangers making threatening calls to his wife and that
Burgos responded that she would call the police and then
walked out. When the Company sent Burgos a letter after
she walked out, Burgos did not communicate to Respondent
that she had not quit and that she still wanted her job. I find
that Respondent was justified in assuming that Burgos had
quit her job.PerezPerez was laid off in December 1990. She was told workwas slow. Perez testified that she was on the negotiating
committee for Local 119 in October and November 1990.
Generally, Perez did not speak at the negotiating sessions,
but on one occasion she asked the union representative why
the employees were going to lose 10 minutes at the end of
the day. Sometime in December 1990, Perez was called to
the office where she met with Jiminian and Anis. Perez testi-
fied that Anis said ``you used to work well and you have
a good head, but now that you are with the Union you have
a big head.'' Perez said she had not changed and that she
was not feeling well and had some problem with her kid-
neys. Anis said everything was fine and there was no prob- 653PLATED PLASTIC INDUSTRIES47If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.lem. Perez acknowledged that Anis was polite and he wasnot angry; this was a friendly conversation.Stephanie Anis testified that when Perez was first hired,she requested that Perez be given inspection tasks because
Perez showed initiative. According to Stephanie Anis, Perez'
attitude changed after a period of time, ``she became in-
volved with something to do with the union.'' Stephanie
Anis testified that Perez said she did not check items because
she did not feel well; in addition, she took too long to com-
plete her assignments. When she was instructed to do some-
thing, according to Stephanie Anis, Perez would ask to be
excused from the work because she did not feel well that
day. Anis linked this change to the time when she heard that
Perez was shop steward for Local 119. Stephanie Anis was
at the meeting when Nick Anis asked Perez to change her
attitude. But Perez did not change her attitude; she continued
to complain of physical ailments and eventually Perez was
removed from the inspection department and then she was
laid off.Nick Anis testified that he selected Perez for layoff be-cause Stephanie Anis informed him the Perez' work was ter-
rible. Anis denied that his decision had anything to do with
Perez' position on the negotiating committee; other employ-
ees who served on the committee are still employed by Re-
spondent.It is significant that Nick Anis did not deny telling Perezthat she used to work well but that since she has been with
Local 119 she has a big head. Further, Stephanie Anis linked
the decline in Perez' work performance to her involvement
with the Union. Based on these facts, I find that Respondent
warned Perez that it considered her to be a poor worker since
she became involved with the Local 119 negotiating com-mittee. Respondent thus violated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯1)®MDBUFurther, the testimony of Nick and Stephanie Anis shows
that they followed up on this warning by selecting Perez for
layoff in December 1990. I am convinced that Perez was laid
off because she was active on the committee; both Nick and
Stephanie Anis testified that her unsatisfactory work was
connected to her union activities. Thus, I find that General
Counsel has made out a prima facie case that Perez was se-
lection for layoff because she supported Local 119. Although
the evidence shows that Perez may have been sick at some
time and that this may have affected her performance, Re-
spondent has not shown that her performance was so poor
that she would have been laid off even had she not engaged
in union activities. In this connection, I am mindful of the
fact that over the years Respondent has retained many em-
ployees about whom it had work-related complaints. Thus, I
find that Respondent violated Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯3)®MDBUlected Perez for layoff. Wright Line, supra.CONCLUSIONSOF
LAW1. By informing Maria Aguirre that it was changing herwork station so that it could keep her union activities under
surveillance and by placing Aguirre under closer supervision,
the Respondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯1)®Mand Section 2(®MDBU¯*ERR17*®MDNM¯6)®MDBU¯*ERR17*®MDNM¯ and (®MDBU¯*ERR17*®MDNM¯7)®MDBU¯*ERR17*®MDNM¯ o2. By selecting the following employees for layoff in De-cember 1989 because they supported Local 6, the Respond-
ent has engaged in unfair labor practices affecting commerce
within the meaning of Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MDBU¯*ERR17*®MDNM¯3)®MDBU¯*ERR1Lydia Saavedra, Jonnette Munoz, Hugo Moreta, Julia Nieves,
Francisca Burgos.3. By selecting Maria Perez for layoff in December 1990,because she supported Local 119, Respondent has engaged in
unfair labor practices affecting commerce within the meaning
of Section 8(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯(®MD4. Respondent did not engage in unfair labor practicesother than those found herein.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Respondent having discriminatorily selected certain em-ployees for layoff in December 1989 and December 1990, it
must make them whole for any loss of earnings and other
benefits from the dates of their layoffs to the dates of their
recall. In the case of Maria Perez, who had not been recalled
as of the instant hearing, she must be made whole until the
date of a proper offer of reinstatement. The loss shall be
computed on a quarterly basis, less any net interim earnings,
as prescribed in F.W. Woolworth Co
., 90 NLRB 289(®MDBU¯*ERR17*®MDNM¯1950)®MDBU¯*ERR17*®MDNM¯, plus interes
Retarded, 283 NLRB 1173 (®MDBU¯*ERR17*®MDNM¯1987)®MDBU¯*ERROn these findings of fact and conclusions of law and onthe entire record, I issue the following recommended47ORDERThe Respondent, Plated Plastic Industries, Inc., Brooklyn,New York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯ Informing empchanged so that their union activities may be placed undersurveillance and placing employees under closer supervision
because of their union activities.(®MDBU¯*ERR17*®MDNM¯b)®MDBU¯*ERR17*®MDNM¯ Selecting empunion.(®MDBU¯*ERR17*®MDNM¯c)®MDBU¯*ERR17*®MDNM¯ In any like or ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®MDNM¯ Make wholediscriminatorily selected for layoff in December 1989, in themanner set forth in the remedy section above: Lydia
Saavedra, Jonnette Munoz, Hugo Moreta, Julia Nieves,
Francisca Burgos.(®MDBU¯*ERR17*®MDNM¯b)®MDBU¯*ERR17*®MDNM¯ Offer Maria Pher former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to her seniority
or any other rights or privileges previously enjoyed, and
make her whole for any loss of earnings and other benefits
suffered as a result of the discrimination against her, in the
manner set forth in the remedy section of the decision. 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
48If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(®MDBU¯*ERR17*®MDNM¯c)®MDBU¯*ERR17*®MDNM¯ Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(®MDBU¯*ERR17*®MDNM¯d)®MDBU¯*ERR17*®MDNM¯ Post at its plant in Brooklyn, New York, copies of theattached notice marked ``Appendix.''48Copies of the notice,in both English and Spanish, on forms provided by the Re-gional Director for Region 29, after being signed by the Re-spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(®MDBU¯*ERR17*®MDNM¯e)®MDBU¯*ERR17*®MDNM¯ Notify the Regfrom the date of this Order what steps the Respondent hastaken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.